PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/001,731
Filing Date: 20 Jan 2016
Appellant(s): Faccio et al.



__________________
Aaron J. Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5, 9, 11-14, 16-19, 21-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Earth Animal (Daily Raw Complete Powder, Jan. 21, 2010. Retrieved from the Internet: URL <https://www.earthanimal.com/p/daily-raw-complete-powder/>) in view of Bruce (Dog Food Vitamin & Mineral Deficiencies on a Raw Meat Diet, September 10, 2013; Retrieved from Internet URL: https://www.healthydogtreats.com.au/dog-food-vitamin/).
Regarding claims 1 and 5, Earth Animal discloses a pet vitamin powder comprising vitamins and minerals (page 2 under ingredients). 
Earth Animal discloses that the powder is a supplement to raw diets for animals and is therefore considered a cooking aid as it is added to ingredients in a raw diet to make a complete and balanced meal for the pet. 
With respect to the cooking aid consisting of vitamins and minerals, optionally carbohydrates and optionally brewer’s yeast, the examiner notes that Earth Animal discloses that the powder is a culmination of essential fatty acids, vitamins, and 
With respect to the cooking aid not comprising fat, Earth Animal discloses that the powder supplement contains fish oil and has a fat content, however, it would have been obvious to one of ordinary skill in the art to omit an ingredient and its function if desired. 
Bruce discloses vitamin and mineral supplements that are needed for a raw meat diet for pets. Bruce further discloses what certain foods contain certain vitamins and minerals and further what vitamins and minerals need to be added to a raw diet by supplements in order to meet the basic nutritional requirements. 
Therefore, as Bruce shows that depending on the food provided in the raw meat diet, such as the type of grains or meat, supplements may or may not need to be added. If the raw diet provided enough fat to meet the nutritional requirement, fat therefore would not be needed as a supplement to be added to the raw diet. 
Earth Animal clearly teaches that the powder is a supplement to a raw diet and therefore it would have been obvious to one of ordinary skill in the art to eliminate an ingredient if the function of the ingredient was not needed in the powder due to the raw diet already comprising such functional ingredient or the animal not required such benefit from the ingredient based upon what is taught by Bruce. 
From In re Levin, 84 USPQ 232 p. 234


    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the appellant asserts his right to a patent. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 all such cases, there is nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the elimination of common supplements in an animal diet.  The powder of Earth Animal would still function in providing the required vitamins and minerals to a raw diet. 

Earth Animal discloses a cooking aid as described above, but fails to teach the kit including instructions for preparing the pet food. The examiner notes that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product form the prior art.  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). With regard to the invention of Ngai, which was merely instructions included with a known product, the court said “Here, addition of a new set of instructions into a known kit does not interrelate with the kit”. 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 Here, the printed matter 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
in
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 no way depends on the kit, and the kit does not depend on the printed matter. All that the printed matter does is teach a new use for an existing product. 
The effect of instructions are further elaborated on in AstraZeneca LP v. Apotex, Inc., Appeal No. 2009-1381, 1424 (Fed. Cir. Nov. 1, 2010), which states that the claimed instructions are not entitled to patentable weight as they in no way function with the drug to create a new, unobvious product. Removing instructions from the claimed kit 
Under this consideration, Earth Animal teaches a kit comprising a cooking aid as claimed.  The only difference between Earth Animal and the claims is that the instant invention wants to include a recipe card that tells a user to add additional ingredients to the cooking aid. 
Alternatively, it would have been obvious to one of ordinary skill in the art to provide a component that identifies ingredients and instructions for preparing a pet food for all the reasons stated above. Earth Animal discloses a supplement that is added to raw meat diets and therefore a component that identifies ingredients and instructions is merely an obvious variant over the prior art. 
Regarding claims 9, 11 and 27, Earth Animal discloses a pet vitamin powder comprising vitamins and minerals (page 2 under ingredients). 
Earth Animal discloses that the powder is a supplement to raw diets for animals and is therefore considered a cooking aid as it is added to ingredients in a raw diet to make a complete and balanced meal for the pet. 
With respect to the cooking aid consisting of vitamins and minerals, optionally carbohydrates and optionally brewer’s yeast, the examiner notes that Earth Animal discloses that the powder is a culmination of essential fatty acids, vitamins, and minerals (under description). Earth Animal discloses additional ingredients, however, due to the broad range of what can fall under the claimed vitamins, minerals, and 
With respect to the cooking aid not comprising fat, Earth Animal discloses that the powder supplement contains fish oil and has a fat content, however, it would have been obvious to one of ordinary skill in the art to omit an ingredient and its function if desired. 
Bruce discloses vitamin and mineral supplements that are needed for a raw meat diet for pets. Bruce further discloses what certain foods contain certain vitamins and minerals and further what vitamins and minerals need to be added to a raw diet by supplements in order to meet the basic nutritional requirements. 
Therefore, as Bruce shows that depending on the food provided in the raw meat diet, such as the type of grains or meat, supplements may or may not need to be added. If the raw diet provided enough fat to meet the nutritional requirement, fat therefore would not be needed as a supplement to be added to the raw diet. 
Earth Animal clearly teaches that the powder is a supplement to a raw diet and therefore it would have been obvious to one of ordinary skill in the art to eliminate an ingredient if the function of the ingredient was not needed in the powder due to the raw diet already comprising such functional ingredient or the animal not required such benefit from the ingredient based upon what is taught by Bruce. 
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 the constantly developing art of preparing food, no one else ever 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 all such cases, there is nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the elimination of common supplements in an animal diet.  The powder of Earth Animal would still function in providing the required vitamins and minerals to a raw diet. 
Earth Animal, however, fails to teach the kit including printed instructions for preparing the pet food. The examiner notes that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product form the prior art.  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). With regard to the invention of Ngai, which was merely instructions included with a known product, the court said “Here, addition of a new set of instructions into a known kit does not interrelate with the kit”. 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 Here, the printed matter 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
in
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 no way depends on the kit, and the kit does not depend on the printed matter. All that the printed matter does is teach a new use for an existing product. 
The effect of instructions are further elaborated on in AstraZeneca LP v. Apotex, Inc., Appeal No. 2009-1381, 1424 (Fed. Cir. Nov. 1, 2010), which states that the claimed instructions are not entitled to patentable weight as they in no way function with the drug to create a new, unobvious product. Removing instructions from the claimed kit does not change the ability of the drug to treat respiratory diseases. Although AstraZeneca is correct that FDA regulations require a label containing information 
Under this consideration, Earth Animal anticipates a kit comprising vitamins, minerals and macronutrients.  The only difference between Earth Animal and the claims is that the instant invention wants to include a recipe card that tells a user to add additional ingredients to the combination of vitamins, minerals and macronutrients. 
Alternatively, it would have been obvious to one of ordinary skill in the art to provide a component that identifies ingredients and instructions for preparing a pet food for all the reasons stated above. 
Regarding claim 12, while Earth Animal discloses that the powder can be used for both cats and dogs (See Figure), Earth Animal fails to teach a plurality of cooking aids and material defining a plurality of kits for both cats and dogs. 
As stated above, Earth Animal disclose adding the powder to a raw meat diet. If one of ordinary skill in the art needed to feed both a dog and a cat, it would have been obvious to prepare two separate meals for each dog and cat and add the powder to each meal for the dog and cat. 
 This is merely a duplication of parts over the cooking aid of Earth Animal. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign 
In the instant case, there is nothing new or unexpected over having a plurality of kits as Earth Animal discloses that the powder can be used for both cats and dogs. 
It further would have been obvious to have the cooking aid meant for a dog comprise at least one nutrient that is different than the cooking aid meant for a cat as different animals will not necessarily need to same nutrients.
Regarding claims 13 and 14, as stated above, Earth Animal discloses that the powder contains essential vitamins, mineral, and macronutrients to supplement to an raw meat diet for cats or dogs and therefore it would have been obvious to one of ordinary skill in the art to prepare a pet food using the powder of Earth Animal for a cat or dog of any age as it would provide a cat or dog of any age with essential vitamins and minerals. 
Regarding claims 16 and 17, Earth Animal discloses that the powder, or cooking aid, along with other ingredients (e.g. a raw meat diet) (page 2 under description) give the nutrients necessary for a complete and balanced pet food administered to both dogs and cats (See Description and Figure). 
Regarding claim 18, as stated above, Earth Animal discloses adding the powder, or cooking aid, to other ingredients (e.g. a raw meat diet) before consuming (see page 2 under description). It would have been obvious to one of ordinary skill in the art to add the powder to the other ingredients and further heat the meal if desired. It is well known in the art that pet meals can be consumed heated and therefore it would 
Regarding claim 19, as stated above, Earth Animal discloses mixing the powder, or cooking aid, with other ingredients (e.g. a raw meat diet) before consuming (see page 2 under description). With respect to the order of mixing the ingredients, the examiner notes that it would have been obvious to mix the ingredients in any order as the end product will be a pet food meal having the powder of Earth Animal mixed therein. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Absent a showing that the order of mixing produces new or unexpected results, it would have been obvious to one of ordinary skill in the art to mix the ingredients separately or all together as the resultant product is the same.
Regarding claims 21 and 22, with respect to the cooking aid consisting of vitamins and minerals, the examiner notes that Earth Animal discloses that the powder is a culmination of essential fatty acids, vitamins, and minerals (under description). Earth Animal discloses additional ingredients, however, due to the broad range of what can fall under the claimed vitamins and minerals, the additional ingredients are 
With respect to the cooking aid not comprising fat, Earth Animal discloses that the powder supplement contains fish oil and has a fat content, however, it would have been obvious to one of ordinary skill in the art to omit an ingredient and its function if desired. 
Bruce discloses vitamin and mineral supplements that are needed for a raw meat diet for pets. Bruce further discloses what certain foods contain certain vitamins and minerals and further what vitamins and minerals need to be added to a raw diet by supplements in order to meet the basic nutritional requirements. 
Therefore, as Bruce shows that depending on the food provided in the raw meat diet, such as the type of grains or meat, supplements may or may not need to be added. If the raw diet provided enough fat to meet the nutritional requirement, fat therefore would not be needed as a supplement to be added to the raw diet. 
Earth Animal clearly teaches that the powder is a supplement to a raw diet and therefore it would have been obvious to one of ordinary skill in the art to eliminate an ingredient if the function of the ingredient was not needed in the powder due to the raw diet already comprising such functional ingredient or the animal not required such benefit from the ingredient based upon what is taught by Bruce. 
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the appellant asserts his right to a patent. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 all such cases, there is nothing patentable unless the appellant by a proper showing further 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the elimination of common supplements in an animal diet.  The powder of Earth Animal would still function in providing the required vitamins and minerals to a raw diet. 
Regarding claim 23, as stated above, Earth Animal, however, fails to teach the kit including printed instructions for preparing the pet food. The examiner notes that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product form the prior art.  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). With regard to the invention of Ngai, which was merely instructions included with a known product, the court said “Here, addition of a new set of instructions into a known kit does not interrelate with the kit”. 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 Here, the printed matter 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
in
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 no way depends on the kit, and the kit does not depend on the printed matter. All that the printed matter does is teach a new use for an existing product. 
The effect of instructions are further elaborated on in AstraZeneca LP v. Apotex, Inc., Appeal No. 2009-1381, 1424 (Fed. Cir. Nov. 1, 2010), which states that the claimed instructions are not entitled to patentable weight as they in no way function with the drug to create a new, unobvious product. Removing instructions from the claimed kit does not change the ability of the drug to treat respiratory diseases. Although AstraZeneca is correct that FDA regulations require a label containing information needed for the safe and effective use of any drug, this is a requirement for FDA approval, not patentability. 

Alternatively, it would have been obvious to one of ordinary skill in the art to provide a component that identifies ingredients and instructions for preparing a pet food for all the reasons stated above. 
As Earth Animal only provides a powder that is added to raw diets, the ingredients for preparing the meal would be purchases separately from the powder. 
Regarding claim 26, as discussed above, the cooking aid of Earth Animal is added to raw food diets to provide proper nutrition to animals, wherein the raw food diets comprises additional raw foods. 
Bruce further teaches that raw diets need added supplements to meet the required nutrition and teaches that raw diets can include whole grains, legumes, seeds, nuts, eggs, green vegetables, fish, fish oils, etc. (see pages 1-9).
It would have been obvious to one of ordinary skill in the art to add the powder to any raw food ingredient that is safe for consumption in dogs and cats, including vegetables, grains, spices or oils. It is well known in the art that pet food comprises grains, vegetables, and oils as taught by Bruce, and therefore, depending on preference, it would have been obvious to one of ordinary skill in the art to vary the ingredients based upon the needs and types of ingredients preferred by the animal. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Earth Animal (Daily Raw Complete Powder, Jan. 21, 2010. Retrieved from the Internet: URL <https://www.earthanimal.com/p/daily-raw-complete-powder/>) and Bruce (Dog Food Vitamin & Mineral Deficiencies on a Raw Meat Diet, September 10, 2013; Retrieved from Internet URL: https://www.healthydogtreats.com.au/dog-food-vitamin/) as applied to claim 5 above, and further in view of Sunvold et al. (US 2005/0269218 A1; Dec. 8, 2005) as applied to claim 1 above.
Regarding claim 6, Earth Animal discloses that the cooking aid is in the form of a powder, but fails to teach a sachet containing at least a portion of the powder. 
Sunvold discloses a pet food kit including a sachet that is a single dose of the vitamins and minerals, and ingredients (See Figures, [0046]. As Sunvold discloses that it is known in the art to provide vitamins and minerals in the form of a sachet for combining with pet food, it would have been obvious to have the powder of Earth Animal in the form of a sachet. This is merely another way of providing vitamins and minerals to an animal. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
With respect to the instructions printed on the sachet, as stated above, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product form the prior art.  
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Earth Animal (Daily Raw Complete Powder, Jan. 21, 2010. Retrieved from the Internet: URL <https://www.earthanimal.com/p/daily-raw-complete-powder/>) and Bruce (Dog Food Vitamin & Mineral Deficiencies on a Raw Meat Diet, September 10, 2013; Retrieved from Internet URL: https://www.healthydogtreats.com.au/dog-food-vitamin/) as applied to claim 9 above, and further in view of AAFCO (Dog and Cat Nutrition, 2014, pages 1-24, Retrieved from Internet URL: < https://www.aafco.org/Portals/0/SiteContent/Regulatory/Committees/Pet-Food/Reports/Pet_Food_Report_2013_Midyear-Proposed_Revisions_to_AAFCO_Nutrient_Profiles.pdf>) as evidenced by Natural Pet Warehouse (Earth Animal Raw Complete Powder Dog Food Supplement, Oct. 31, 2013, pages 1-24, Retrieved from Internet URL: < https://www.naturalpetwarehouse.com/Earth-Animal-Raw-Complete-Powder-Dog-Food-Supplement-1-lb>).
Regarding claim 10, as described above, Earth Animal and Bruce disclose a powder supplement that is added to raw meat diets to ensure the animal is receiving the required nutrients. 
Earth Animal further discloses that the power provides a guaranteed analysis of crude protein 5.0% min, crude fat 20.0% min, crude fiber 5%max, along with many other vital minerals and vitamins (as evidenced by Natural Pet Warehouse as it is the same daily raw complete powder, page 13). 

AAFCO further teaches the nutritional requirements that dogs and cats need from their food (pages 3-5), wherein the nutritional requirements overlap the claimed requirements. 
It would have been obvious to one of ordinary skill in the art to vary the ingredients in the raw diet that is combined with the daily raw powder to provide a pet food that meets the nutritional requirements for dog and cat feed as taught by AAFCO. Doing so would yield the predictable result of ensuring the dog or cat receives the proper nutrition to stay healthy. 

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Earth Animal (Daily Raw Complete Powder, Jan. 21, 2010. Retrieved from the Internet: URL <https://www.earthanimal.com/p/daily-raw-complete-powder/>) and Bruce (Dog Food Vitamin & Mineral Deficiencies on a Raw Meat Diet, September 10, 2013; Retrieved from Internet URL: https://www.healthydogtreats.com.au/dog-food-vitamin/) as applied to claim 9 above, and further evidenced by Natural Pet Warehouse (Earth Animal Raw Complete Powder Dog Food Supplement, Oct. 31, 2013, pages 1-24, Retrieved from Internet URL: < https://www.naturalpetwarehouse.com/Earth-Animal-Raw-Complete-Powder-Dog-Food-Supplement-1-lb>).
Regarding claim 24, Earth Animal discloses that cooking aid as described above, but fails to show all the ingredients within the cooking aid. 
Natural Pet Warehouse discloses the same daily raw powder and further shows that the powder comprises vitamin A, vitamin B, vitamin D, vitamin E, vitamin C (calcium ascorbate), and vitamin K (kelp) (See Ingredients List).
As the product of Natural Pet Warehouse is the same as Earth Animal, the product of Earth Animal is considered to have the same vitamins.
Regarding claim 25, Natural Pet Warehouse further teaches that the powder comprises calcium, phosphorous, potassium, sodium, iron, chloride, boron (alfalfa meal), copper, zinc, magnesium, manganese, iodine and selenium (See Ingredients and Guaranteed Analysis, pages 13). 
As stated above, the powder taught in Natural Pet Warehouse is the same as Earth Animal and therefore the powder in Earth Animal is considered to have the same minerals. 


(2) Response to Argument

Appellant’s arguments have been fully considered but were not found persuasive. 
	Appellant argues on pages 4-7 that the product of Earth Animal is not a cooking aid that consists of vitamins and minerals, optionally carbohydrates and optionally brewer’s yeast as the powder supplement of Earth Animal contains “essential” fatty 
	This is not found persuasive as Earth Animal discloses that the powder is a culmination of essential fatty acids, vitamins, and minerals (under description). With respect to the claimed cooking aid not comprising fat, Earth Animal discloses that the powder supplement contains fish oil and has a fat content, however, it would have been obvious to one of ordinary skill in the art to omit an ingredient and its function if desired (MPEP 2144.04 II A). 
Bruce discloses vitamin and mineral supplements that are needed for a raw meat diet for pets. Bruce further discloses what certain foods contain certain vitamins and minerals and further what vitamins and minerals need to be added to a raw diet by supplements in order to meet the basic nutritional requirements. Bruce clearly teaches that fish oil (e.g. a fat) is known in the art as a separate supplement. Therefore, Bruce teaches that it is known in the art to add in different vitamin and mineral supplements separately. 
As Bruce shows that depending on the food provided in the raw meat diet, such as the type of grains or meat, supplements may or may not need to be added. If the raw diet provided enough fat to meet the nutritional requirement, fat therefore would not be needed as a supplement to be added to the raw diet. 
Earth Animal clearly teaches that the powder is a supplement to a raw diet and therefore it would have been obvious to one of ordinary skill in the art to eliminate an ingredient if the function of the ingredient was not needed in the powder due to the raw 
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the appellant asserts his right to a patent. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 all such cases, there is nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the elimination of common supplements in an animal diet.  The powder of Earth Animal would still function in providing the required vitamins and minerals to a raw diet. 
Dietary supplements for animals are very well known in the art. Adding dietary supplements to a raw food diets to provide a complete nutritional meal is obvious based upon what is taught by the prior art. Earth Animal and Bruce teach adding supplements to an animal’s diet, and therefore putting together supplements to yield predictable results of providing a well-balanced meal to the animal is very well understood, routine and conventional in the art. 
The prior art as a whole, therefore, does not constitute a teaching away from the claimed cooking aid as it is well known in the art to provide supplements to a raw food 
Regarding appellant’s argument that the modification of Earth Animal would change the principle operation of Earth Animal, the examiner notes that there is nothing unexpected regarding eliminating fat from the product of Earth Animal. Bruce further teaches that depending on the type of food present in the raw diet, supplements comprising certain vitamins and minerals are needed for addition to the raw diet. Therefore, if the raw diet already has fat, fat is not needed in the supplement and the supplement of Earth Animal still functions the same by providing vitamins and minerals to the raw diet that is consumed by the pet. As stated above, dietary supplements for animals are very well known in the art. Adding dietary supplements to a raw food diets to provide a complete nutritional meal is obvious based upon what is taught by the prior art. Earth Putting together supplements to yield predictable results of providing a well-balanced meal to the animal is very well understood, routine and conventional in the art. 
Appellant’s arguments on pages 8-14 are not found persuasive for the same reasons as stated above. Appellant is merely restating previous arguments, that the powder supplement of Earth Animal contains “essential” fatty acids, which are “necessary” components in Earth Animal and removing the “necessary” components in Earth Animal would change the principle of operation of the primary reference Earth Animal. Appellant has not presented any additional arguments on pages 8-14 with respect to the dependent claims and therefore these arguments are not found persuasive for the same reasons as stated above. Putting together dietary supplements 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/STEPHANIE A COX/Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791            

                                                                                                                                                                                            /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.